Title: To Thomas Jefferson from Charles Carter, [ca. 6 August 1791]
From: Carter, Charles
To: Jefferson, Thomas


[Ludlow, ca. 6 Aug. 1791.] Acknowledging with gratitude TJ’s of 31 July. He neglected to mention the Bank of the United States. As TJ is fully informed of their powers, he can himself tell whether loan could be obtained on terms mentioned. A young Virginian studying under Dr. Barton says that he has added an entrance fee of £70 to the terms he took him on. This puts it totally out of his power to send his son to Philadelphia and he has decided to “put him into a Shop in Fredburg. for a Year, or perhaps two, to make him acquainted with medicine, and … lay the Ground work of his Education,” after which he will send him to Edinburgh for two or three years as TJ advised. They hear many “Emigrants are coming over from Europe” and perhaps some may settle in Kentucky. A friend of his, Fr. Lewis, has 50,000 acres on Green River, a very rich tract of “second land,” which he would sell as low as 6/8 per acre. If TJ could mention this, he would do “a very worthy man, a singular service.” The excise law is taking place without the least confusion in this part of the State. Their only inconvenience is the want of small change. “All the Cut money is remitted to Britain,” being bought at 1 pr Ct advance by merchants. He would like to know what TJ thinks they can expect for their wheat this year. Merchants now give only 4/. The crop is decreased by dry weather, but because of great quantity planted last year, what will come to market “will exceed any thing we ever had.” Mrs. Carter joins in assurances of regard.
